Case 1:20-cv-11479-LTS Document 40 Filed 04/16/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

)
James Koppel, )
)
Plaintiff, )
)
V. )
) Civil Action No. 1:20-cv-11479-LTS
William Moses, )
)
Defendant. )
)

 

 

Motion by the Plaintiff in Support of His Motion to Amend the Complaint
Pursuant to the Scheduling Order of this Court, Document 30.

Plaintiff by his attorneys hereby moves for entry of an order granting leave to
serve and file an amended complaint in the form of Plaintiff’s [Proposed] Amended
Complaint, attached hereto as Exhibit A.

~ A memorandum in support of this motion is concurrently being filed.

Respectfully submitted,
JAMES KOPPEL,

By ZL,
aul Y, CG
Padl G. Boylan, BHO 052320
Freeman Mathis & Gary, LLP
60 State Street, 6" Floor, Suite 600

Boston, Massachusetts 02109

. pboylan@fmglaw.com
Dated: fe ( / C (617) 963-5972
Case 1:20-cv-11479-LTS Document 40 Filed 04/16/21 Page 2 of 2

Certificate of Service

I hereby certify that the within document filed through the CM/ECF system
will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing and by first-class mail to any non-registered participants.

Dated: / fe BoC teal
- / v

 

c-

Ze El
